Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                                                CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT


  UNITED PETRO CONVENIENCE II INC., a Florida
  Profit Corporation; SOUTH FLORIDA COMMERCIAL
  PROPERTIES OF GEORGIA, LLC, a Foreign Limited
  Liability Company; and SHAWN & NASIR, LLC,
  a Florida Limited Liability Company


        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues UNITED PETRO CONVENIENCE II INC., a Florida Profit

  Corporation    (hereinafter   “UNITED       PETRO”);      SOUTH       FLORIDA       COMMERCIAL

  PROPERTIES OF GEORGIA, LLC, a Foreign Limited Liability Company (hereinafter

  “SFCPG”); and SHAWN & NASIR, LLC, a Florida Limited Liability Company (hereinafter

  “SHAWN & NASIR”) (hereinafter collectively referred to as “Defendants”), for declaratory and

  injunctive relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs and

  expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act

  (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 14



         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Settlement Agreement and Release (copy attached as Exhibit A) reached in the case of

  HOWARD COHAN v. UNITED PETRO CONVENIENCE II INC., 0:19-CV-60220-DPG (S.D.

  Fla.) (dismissed by order upon settlement) which arose out of Plaintiff’s claim of discrimination

  caused by certain barriers encountered by Plaintiff as a result of UNITED PETRO’s actions that

  prevented Plaintiff from the full and equal enjoyment of a place of public accommodation in

  violation of Title III of the Americans with Disabilities Act.

         2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendants’ violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

         3.      Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                PARTIES

         4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

         5.      Upon information and belief, UNITED PETRO at the time of entry into the 2019

  settlement agreement was the lessee and operator of the Gas Station which is subject to this suit,

  and is located at 7100 W McNab Rd, N Lauderdale, FL 33068, (“Premises”).
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 14



          6.      Upon information and belief, SFCPG, is the owner and lessor of the Real Property,

  which is subject to this suit, and is located at 7100 W McNab Rd, N Lauderdale, FL 33068,

  (“Premises”).

          7.      Upon information and belief, SHAWN & NASIR is the current lessee and operator

  of the Gas Station which is subject to this suit, and is located at 7100 W McNab Rd, N Lauderdale,

  FL 33068, (“Premises”).

          8.      Defendants are authorized to conduct, and are in fact conducting, business within

  the state of Florida.

          9.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

          10.     On November 28, 2018, Plaintiff visited Defendants’ Premises. At the time of

  Plaintiff’s visit to the Premises on November 28, 2018, Plaintiff required the use of fully accessible

  restrooms. Plaintiff personally visited the Premises, but was denied full and equal access and full

  and equal enjoyment of the facilities, services, goods, and amenities within the Premises, even

  though he was a “bona fide patron”.

          11.     Defendant’s Premises is a public accommodation as defined by Title III of the ADA

  and as such is governed by the ADA.
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 4 of 14



          12.     On or about January 25, 2019, Plaintiff filed a lawsuit against UNITED PETRO

  seeking to force UNITED PETRO to comply with the ADA and applicable regulations thereto.

  See HOWARD COHAN v. UNITED PETRO CONVENIENCE II INC., 0:19-CV-60220-DPG

  (S.D. Fla.).

          13.     On or about February 21, 2019, Plaintiff’s suit was dismissed upon voluntary

  dismissal and notice to the U.S. District Court that the parties had settled.

          14.     In connection with said dismissal, Plaintiff and UNITED PETRO entered into a

  Settlement Agreement and Release (Exhibit A) on or about February 14, 2019.

          15.     The Settlement Agreement and Release required UNITED PETRO to complete all

  modifications to the Premises by on or about June 14, 2019.

          16.     UNITED PETRO has failed to complete the required modification(s) to the

  Premises as required by the ADA and the Settlement Agreement and Release and UNITED

  PETRO has failed to give notice of any reasons or documentation for non-compliance.

          17.     Plaintiff again personally visited Defendants’ Premises on March 12, 2020 (and

  prior to instituting this action).

          18.     Plaintiff required the use of fully accessible restrooms. Plaintiff was denied full and

  equal access and full and equal enjoyment of the facilities, services, goods, and amenities within

  the Premises, even though he was a “bona fide patron”.

          19.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendants’ modify the Premises or

  modify the policies and practices to accommodate individuals who have physical disabilities.
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 5 of 14



         20.     Plaintiff is continuously aware of the violations at Defendants’ Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         21.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendants’ discrimination until Defendants’ is compelled to comply with the

  requirements of the ADA.

         22.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendants’ discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         23.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 6 of 14



  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         24.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

                                    COUNT I
                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
                    AS TO DEFENDANTS SFCPG AND SHAW & NASSIR

         25.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

  above as if fully stated herein.

         26.     On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         27.     Congress found, among other things, that:

         a. some 43,000,000 Americans have one or more physical or mental disabilities, and this

  number shall increase as the population continues to grow older;
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 7 of 14



         b. historically, society has tended to isolate and segregate individuals with disabilities and,

  despite some improvements, such forms of discrimination against disabled individuals continue to

  be a pervasive social problem, requiring serious attention;

         c. discrimination against disabled individuals persists in such critical areas as employment,

  housing, public accommodations, transportation, communication, recreation, institutionalization,

  health services, voting and access to public services and public facilities;

         d. individuals with disabilities continually suffer forms of discrimination, including

  outright intentional exclusion, the discriminatory effects of architectural, transportation, and

  communication barriers, failure to make modifications to existing facilities and practices.

  Exclusionary qualification standards and criteria, segregation, and regulation to lesser services,

  programs, benefits, or other opportunities; and,

         e. the continuing existence of unfair and unnecessary discrimination and prejudice denies

  people with disabilities the opportunity to compete on an equal basis and to pursue those

  opportunities for which our country is justifiably famous, and accosts the United States billions of

  dollars in unnecessary expenses resulting from dependency and non-productivity.

         42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         28.     Congress explicitly stated that the purpose of the ADA was to:

         f. provide a clear and comprehensive national mandate for elimination of discrimination

  against individuals with disabilities;

         g. provide clear, strong, consistent, enforceable standards addressing discrimination

  against individuals with disabilities; and
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 8 of 14



          h. invoke the sweep of congressional authority, including the power to enforce the

  fourteenth amendment and to regulate commerce, in order to address the major areas of

  discrimination faced on a daily basis by people with disabilities.

          U.S.C. § 12101(b)(1)(2) and (4).

          29.     Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendants’ Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          30.     SFCPG AND SHAW & NASSIR has discriminated and continues to discriminate

  against Plaintiff and others who are similarly situated, by denying access to, and full and equal

  enjoyment of goods, services, facilities, privileges, advantages and/or accommodations located at

  the Premises, as prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to

  remove architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          31.     Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          32.     Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the SFCPG

  AND SHAW & NASSIR failure and refusal to provide disabled persons with full and equal access

  to their facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          33.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 9 of 14



  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for and subsequent violation.

         34.      Based on a preliminary inspection of the Premises, SFCPG AND SHAW &

  NASSIR are in violation of 42 U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act

  Standards et. seq., and is discriminating against Plaintiff as a result of, inter alia, the following

  specific violations:

         Men's Restroom

               a. Failure to provide mirror(s) located above lavatories or countertops at the proper

                  height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

               b. Failure to provide the proper insulation or protection for plumbing or other sharp

                  or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                  and 606.5.

               c. Failure to provide toilet paper dispensers in the proper position in front of the water

                  closet or at the correct height above the finished floor in violation of 2010 ADAAG

                  §§ 604, 604.7 and 309.4.

               d. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                  404, 404.1, 404.2, 404.2.9 and 309.4.

               e. Failure to provide operable parts that are functional or are in the proper reach ranges

                  as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                  309.1, 309.3, 309.4 and 308.

               f. Providing grab bars of improper horizontal length or spacing as required along the

                  rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 10 of 14



                g. Failure to provide operable parts that are functional or are in the proper reach ranges

                   as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                   309.1, 309.3, 309.4 and 308.

          35.      To the best of Plaintiff’s belief and knowledge, SFCPG AND SHAW & NASSIR

   has failed to eliminate the specific violations set forth in paragraph 32 herein.

          36.      Although SFCPG AND SHAW & NASSIR is charged with having knowledge of

   the violations, SFCPG AND SHAW & NASSIR may not have actual knowledge of said violations

   until this Complaint makes Defendant aware of same.

          37.      To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

          38.      As the owner, lessor, lessee or operator of the Premises, SFCPG AND SHAW &

   NASSIR is required to comply with the ADA. To the extent the Premises, or portions thereof,

   existed and were occupied prior to January 26, 1992, the owner, lessor, lessee or operator has been

   under a continuing obligation to remove architectural barriers at the Premises where removal was

   readily achievable, as required by 28 C.F.R. §36.402.

          39.      To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that it is readily accessible to and usable by individuals

   with disabilities, as required by 28 C.F.R. §36.401.

          40.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   SFCPG AND SHAW & NASSIR, pursuant to 42 U.S.C. § 12205.
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 11 of 14



          41.      All of the above violations are readily achievable to modify in order to bring

   Premises or the Facility/Property into compliance with the ADA.

          42.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 32 herein can be applied to the 1991

   ADAAG standards.

          43.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facility until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against SFCPG AND SHAW & NASSIR and

   requests the following injunctive and declaratory relief:

                1. That this Court declares that Premises owned, operated and/or controlled by

                   Defendant is in violation of the ADA;

                2. That this Court enter an Order requiring SFCPG AND SHAW & NASSIR to alter

                   their facilities to make them accessible to and usable by individuals with disabilities

                   to the full extent required by Title III of the ADA;

                3. That this Court enter an Order directing SFCPG AND SHAW & NASSIR to

                   evaluate and neutralize their policies, practices and procedures toward persons with

                   disabilities, for such reasonable time so as to allow SFCPG AND SHAW &

                   NASSIR to undertake and complete corrective procedures to Premises;

                4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                   and,
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 12 of 14



                5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                         COUNT II
                                   BREACH OF CONTRACT
                            AS TO DEFENDANT UNITED PETRO ONLY

          43.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

   above as if fully stated herein.

          44.      On or about February 14, 2019, Plaintiff and UNITED PETRO entered into a

   Settlement Agreement and Release. (Exhibit A). Through this settlement agreement, UNITED

   PETRO agreed to make modifications to the Premises as outlined in the agreement. The Settlement

   Agreement and Release required UNITED PETRO to complete all modifications to the Premises

   by on or about June 14, 2019.

          45.      Plaintiff has performed all conditions precedent to be performed by him under the

   Agreement.

          46.      Since June 14, 2019, UNITED PETRO has failed to complete the modifications

   promised in the settlement agreement. Specifically, UNITED PETRO has failed to address the

   following violations:

          Men's Restroom

                a. Provide mirror(s) located above lavatories or countertops at the proper height above

                   the finished floor so that the bottom of the reflective surface of the mirror is not

                   greater than 40 inches above the finished floor in compliance with 2010 ADAAG

                   §§ 603 and 603.3.
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 13 of 14



                 b. Provide the proper insulation or protection for plumbing or other sharp or abrasive

                    objects under a sink or countertop in compliance with 2010 ADAAG §§ 606 and

                    606.5.

                 c. Provide toilet paper dispensers at a minimum height of 15 inches and a maximum

                    height of 48 inches above the finished floor and at a distance between 7 inches to 9

                    inches from front of central line of toilet in compliance with 2010 ADAAG §§ 604,

                    604.7 and 309.4.

                 d. Provide a gate or door with a continuous opening pressure of not greater than 5 lbs

                    in compliance with 2010 ADAAG §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

                 e. Provide operable door handle that is functional and in the proper reach ranges as

                    required for a person with a disability in compliance with 2010 ADAAG §§ 309,

                    309.1, 309.3, 309.4 and 308.

           47.      Plaintiff has been damaged by the defendant’s breach of the settlement agreement.

   Specifically, Plaintiff has had to retain the services of the undersigned attorney to pursue this action

   for breach of contract.

           WHEREFORE, Plaintiff demands judgment against UNITED PETRO and requests the

   following injunctive and declaratory relief:

                 1. That this Court declares that UNITED PETRO has failed to comply with the

                    Settlement Agreement and Release;

                 2. That this Court enter an Order requiring UNITED PETRO to alter their facilities to

                    make them accessible to and usable by individuals with disabilities to the full extent

                    required by Title III of the ADA;
Case 0:20-cv-61807-XXXX Document 1 Entered on FLSD Docket 09/03/2020 Page 14 of 14



            3. That this Court award reasonable attorney’s fees, all costs (including, but not

               limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

               and as provided in the Settlement Agreement and Release; and,

            4. That this Court award such other and further relief as it may deem necessary, just

               and proper.

         Dated September 3, 2020.

                                      Sconzo Law Office, P.A.
                                      3825 PGA Boulevard, Suite 207
                                      Palm Beach Gardens, FL 33410
                                      Telephone: (561) 729-0940
                                      Facsimile: (561) 491-9459

                                      By: /s/ Gregory S. Sconzo
                                      GREGORY S. SCONZO, ESQUIRE
                                      Florida Bar No.: 0105553
                                      Service Email: sconzolaw@gmail.com
                                      Primary Email: greg@sconzolawoffice.com
